t c summary opinion united_states tax_court francenia m griffin petitioner v commissioner of internal revenue respondent docket no 4517-04s filed date francenia m griffin pro_se roberta shumway for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue respondent determined that petitioner is not entitled to relief from joint_and_several_liability for tax under sec_6015 for tax years and with respect to joint returns filed with graylyne griffin petitioner filed a petition under sec_6015 seeking review of respondent’s determination the issue for decision is whether respondent’s denial of petitioner’s request for relief pursuant to sec_6015 was an abuse_of_discretion background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in san antonio texas on the date the petition was filed in this case petitioner and her former spouse graylyne h griffin mr griffin were married in from the time that they were first married petitioner and mr griffin usually filed their federal_income_tax returns jointly during their marriage between and petitioner obtained an associate’s degree in applied science at saint phillips college since obtaining an associate’s degree petitioner has been employed as a certified occupational therapy assistant petitioner and mr griffin ceased living together on date petitioner’s and mr griffin’s divorce was finalized on date the divorce decree provides in relevant part federal_income_tax it is ordered and decreed that graylyne griffin and francenia griffin shall be equally responsible for all federal_income_tax liabilities of the parties from the date of marriage through date and each party shall timely pay percent of any deficiencies assessments penalties or interest due thereon and shall indemnify and hold the other party and his or her property harmless from percent of such liabilities unless such additional tax penalty and or interest resulted from a party’s omission of taxable_income or claim of erroneous deductions in such case the portion of the tax penalty and or interest relating to the omitted income or claims of erroneous deductions shall be paid_by the party who earned the omitted income or proffered the claim for an erroneous deduction the parties agree that nothing contained herein shall be construed as or is intended as a waiver of any rights that a party has under the innocent spouse provisions of the internal_revenue_code it is ordered and decreed that if a refund is made for overpayment of taxes for any year during the parties’ marriage through december of each party shall be entitled to one-half of the refund and the party receiving the refund check is designated a constructive trustee for the benefit of the other party to the extent of one-half of the total amount of the refund and shall pay to the other party one-half of the total amount of the refund check within five days of receipt of the refund check either party is ordered to endorse a refund check on presentation by the other party petitioner and mr griffin did not timely file their joint federal_income_tax returns for tax years and petitioner knew that neither she nor mr griffin had filed federal_income_tax returns for this period of time petitioner and mr griffin filed a voluntary petition in the u s bankruptcy court western district of texas san antonio division under chapter on date after they filed for bankruptcy in petitioner and mr griffin learned that their bankruptcy proceeding would be dismissed unless they became current in the filings of their federal_income_tax returns due to the threatened dismissal of their bankruptcy proceeding petitioner contacted an enrolled_agent to assist her in preparing joint federal_income_tax returns for the through tax years on date petitioner and mr griffin filed their and joint federal_income_tax returns their joint federal_income_tax returns for the taxable years through inclusive show the following taxable_year total_tax federal_income_tax withheld dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number 1includes dollar_figure for estimated_tax penalty 2includes dollar_figure for estimated_tax penalty 3includes dollar_figure for estimated_tax penalty 4includes dollar_figure for estimated_tax penalty 5includes dollar_figure for estimated_tax penalty amount owed 1dollar_figure big_number big_number big_number the amounts of taxes shown as due on petitioner’s and mr griffin’s joint federal_income_tax returns for tax years through were not paid at the time petitioner signed the through form sec_1040 u s individual_income_tax_return she knew that the balances due would not be paid because she and mr griffin were in bankruptcy and had no funds with which to pay the taxes there are still currently balances due on petitioner’s and mr griffin’s joint federal_income_tax liabilities for the through tax years petitioner was not employed during the through tax years except for a period of approximately weeks to months petitioner reported no income attributable to services she performed on the form sec_1040 she and mr griffin filed for the through tax years petitioner had actual knowledge that mr griffin earned_income during the through tax years petitioner was not abused by mr griffin no assets were transferred between petitioner and mr griffin as part of a fraudulent scheme and no disqualified assets were transferred to petitioner by mr griffin on date petitioner filed a form_8857 request for innocent spouse relief with respondent requesting innocent spouse relief with respect to the through tax years on date respondent sent petitioner a letter advising her of the determination denying relief from liability on the through joint returns on date petitioner filed a petition with this court for review of respondent’s determination denying her request for relief from joint_and_several_liability with respect to the through tax years discussion as a general_rule spouses making joint federal_income_tax returns are jointly and severally liable for all taxes shown on the return or found to be owing sec_6013 in certain situations however a joint_return filer can avoid such joint_and_several_liability by qualifying for relief therefrom under sec_6015 sec_6015 applies to any liability for tax arising after date and to any liability for tax arising on or before date but remaining unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 sec_6015 does not apply if the tax was paid in full on or before date brown v commissioner tcmemo_2002_187 sec_6015 is applicable to the present situation because even though all but one of the liabilities at issue arose before date those liabilities remained unpaid as of such date sec_6015 was enacted as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 prior to the enactment of sec_6015 relief from the imposition of joint_and_several_liability for spouses filing joint returns was available under sec_6013 sec_6015 significantly relaxed the requirements for relief from joint liability by providing three avenues for obtaining relief to a taxpayer who has filed a joint_return sec_6015 provides full or apportioned relief with respect to understatements of tax attributable to certain erroneous items on the return sec_6015 provides relief for a portion of an understatement_of_tax for taxpayers who are separated or divorced and sec_6015 potentially the broadest of the three avenues and the avenue directly at issue in this case confers upon the secretary discretion to grant equitable relief for taxpayers who otherwise do not qualify for relief under sec_6015 or c petitioner requested relief under sec_6015 from liability for the payment of the taxes reported on the and joint returns that were not paid when the returns were filed respondent treated petitioner’s request for relief under sec_6015 as an election under sec_6015 c and f and determined that petitioner was not entitled to the requested relief if a taxpayer’s request for relief under sec_6015 is denied the taxpayer may petition this court pursuant to sec_6015 for a review of such determination sec_6015 a provides that a taxpayer against whom a deficiency has been asserted who elects to have sec_6015 or c apply may petition this court to determine the appropriate relief available to the individual under sec_6015 including relief under sec_6015 114_tc_324 sec_6015 provides a spouse relief from joint liability for an understatement as defined in sec_6662 of tax attributable to erroneous items of the other spouse with regard to the present case petitioner does not seek relief from an understatement_of_tax but rather from the taxes shown on the and returns that were not paid when the returns were filed because there is no understatement_of_tax for and relief is not available to petitioner under sec_6015 petition for review by tax_court -- in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply-- a in general --in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section if such petition is filed-- sec_6662 defines an understatement as the excess of the amount of tax required to be shown on the return over the tax imposed which is shown on the return reduced by any rebate sec_6015 see 120_tc_137 see also 121_tc_73 sec_6015 provides relief from joint liability for spouses who filed a joint_return if they are no longer married are legally_separated or have lived apart for a 12-month_period such spouses may elect to be treated for purposes of determining tax_liability as if separate returns had been filed sec_6015 provides proportionate relief for any deficiency which is assessed with respect to the return relief is not available under sec_6015 with respect to an unpaid liability for tax reported on the return as noted in the present case petitioner is seeking relief of the amounts reflected as due on the and joint returns because there is no deficiency for and relief is not available to petitioner under sec_6015 see washington v commissioner supra see also hopkins v commissioner supra therefore the only opportunity for relief available to petitioner is sec_6015 sec_6015 provides as follows sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_32_irb_296 that the commissioner will consider in determining whether an individual qualifies for relief under sec_6015 section dollar_figure of revproc_2003_61 i r b pincite lists seven conditions threshold conditions which must be satisfied before the commissioner will consider a request for relief under sec_6015 respondent agrees that in the present case these threshold conditions are satisfied sec_4 of revproc_2003_61 i r b pincite lists nonexclusive factors that the commissioner will consider in determining whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for all or part of the unpaid income_tax_liability or deficiency and full or partial equitable relief under sec_4this revenue_procedure superseded revproc_2000_15 2000_1_cb_447 and is effective either for requests for relief filed on or after date or for requests for which no preliminary determination_letter was issued as of date in the present case the request for relief was still pending as of date and the preliminary determination_letter was issued on date therefore revproc_2003_61 2003_32_irb_296 is applicable in the present situation f should be granted such factors that may be relevant to whether the service will grant equitable relief are stated in section dollar_figure of revproc_2003_61 2003_32_irb_296 as follows i marital status whether the requesting spouse is separated whether legally_separated or living apart or divorced from the nonrequesting spouse ii economic hardship whether the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if the service does not grant relief from the income_tax_liability iii knowledge or reason to know a underpayment cases in the case of an income_tax_liability that was properly reported but not paid whether the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the income_tax_liability c reason to know for purposes of a and b above in determining whether the requesting spouse had reason to know the service will consider the requesting spouse’s level of education any deceit or evasiveness of the nonrequesting spouse the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business and household financial matters the requesting spouse’s business or financial expertise and any lavish or unusual expenditures compared with past spending levels iv nonrequesting spouse’s legal_obligation whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement this factor will not weigh in favor of relief if the requesting spouse knew or had reason to know when entering into the divorce decree or agreement that the nonrequesting spouse would not pay the income_tax_liability v significant benefit whether the requesting spouse received significant benefit beyond normal support from the unpaid income_tax_liability or item giving rise to the deficiency see sec_1_6015-2 vi compliance with income_tax laws whether the requesting spouse has made a good_faith effort to comply with income_tax laws in the taxable years following the taxable_year or years to which the request for relief relates b factors that if present in a case will weigh in favor of equitable relief but will not weigh against equitable relief if not present in a case include but are not limited to the following i abuse whether the nonrequesting spouse abused the requesting spouse the presence of abuse is a factor favoring relief a history of abuse by the nonrequesting spouse may mitigate a requesting spouse’s knowledge or reason to know ii mental or physical health whether the requesting spouse was in poor mental or physical health on the date the requesting spouse signed the return or at the time the requesting spouse requested relief the service will consider the nature extent and duration of illness when weighing this factor to prevail under sec_6015 petitioner must show that respondent’s denial of equitable relief from joint liability under sec_6015 was an abuse_of_discretion 120_tc_137 118_tc_106 citing 114_tc_276 affd 353_f3d_1181 10th cir action constitutes an abuse_of_discretion under this standard where it is arbitrary capricious or without sound basis in fact or law 112_tc_19 the question of whether respondent’s determination was arbitrary capricious or without sound basis in fact is a question of fact 115_tc_183 affd 282_f3d_326 5th cir in deciding whether respondent’s determination that petitioner is not entitled to relief under sec_6015 was an abuse_of_discretion we consider evidence relating to all the facts and circumstances respondent acknowledges that the following factors weigh in favor of granting relief to petitioner marital status-- although still married to mr griffin petitioner and mr griffin were in the process of a divorce and had ceased living together on date and compliance with income_tax laws--the examiner determined and respondent agrees that petitioner has complied with federal_income_tax laws since her divorce was finalized respondent contends petitioner would not suffer economic hardship if the service does not grant relief from the income_tax liabilities petitioner did not have a reasonable belief that any portion of the underpayments would be paid at the time she signed the applicable returns the nonrequesting spouse was legally liable for only one-half of the pre-1999 joint federal_income_tax liabilities petitioner obtained an associate’s degree during tax years through therefore petitioner gained a significant benefit during such time and petitioner was not abused by her former husband respondent asserts that these factors weigh against granting relief to petitioner we now address each of these factors separately economic hardship respondent contends that petitioner offered no evidence to show that she would suffer an economic hardship if relief were denied respondent asserts that pursuant to sec_301 b ii proced admin regs an economic hardship exists if satisfaction of a levy will cause a taxpayer to be unable to pay his her reasonable basic living_expenses respondent maintains that respondent’s collection activity would not leave petitioner unable to pay her basic living_expenses in sec_301_6343-1 proced admin regs provides ii information from taxpayer in determining a reasonable amount for basic living_expenses the director will consider any information provided by the taxpayer including-- a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides continued addition respondent asserts that petitioner provided no documentation to contradict the analysis performed by the examiner or to demonstrate an economic hardship the examiner performed an analysis of petitioner’s income and reasonable basic living expense during the applicable_period of time petitioner earned wages of dollar_figure per month and received dollar_figure per month in child_support for total monthly income of dollar_figure petitioner identified her necessary monthly living_expenses of approximately dollar_figure per month based on these facts the examiner found that petitioner would not suffer economic hardship if relief were not granted petitioner did not supply any evidence at trial to contradict the above facts or the finding of the examiner therefore we find that petitioner will not suffer economic hardship if relief is not granted this factor favors denying relief knowledge or reason to know in the case of an income_tax_liability that was properly reported but not paid the fact that the requesting spouse did continued d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director not know and had no reason to know that the liability would not be paid is a factor weighing in favor of granting relief revproc_2003_61 sec_4 a iii by contrast the fact that the requesting spouse knew or had reason to know that the reported liability would go unpaid is a factor weighing against relief id the examiner determined that petitioner did not satisfy this condition in favor of granting relief because petitioner did not have a reasonable belief that any portion of the underpayments would be paid at the time she signed the returns petitioner stipulated that at the time she signed the and form sec_1040 she knew there were balances due for each of the tax years and she knew that the balances due would not be paid because she and mr griffin were in bankruptcy and had no funds with which to pay the taxes thus we find that petitioner knew or had reason to know that the reported liabilities would not be paid this factor favors denying relief to petitioner requesting spouse’s legal_obligation petitioner’s divorce decree specifically states petitioner and mr griffin shall be equally responsible for all federal_income_tax liabilities of the parties from the date of marriage through date and each party shall timely pay percent of any deficiencies assessments penalties or interest due thereon and shall indemnify and hold the other party and his or her property harmless from percent of such liabilities unless such additional tax penalty and or interest resulted from a party’s omission of taxable_income or claim of erroneous deductions respondent contends that the fact that petitioner has a legal_obligation under the divorce decree to pay the unpaid tax_liabilities weighs against granting relief to petitioner revproc_2003_61 sec_4 a iv indicates that if mr griffin had a legal_obligation under the divorce decree to pay the tax_liabilities then that fact would weigh in favor of granting relief to petitioner likewise if the divorce decree had placed the obligation to pay the taxes on petitioner then that fact would weigh against granting relief to petitioner as indicated in revproc_2003_61 sec_4 a iv in the present case the divorce decree established that each party was liable for percent of the liabilities therefore this is a neutral factor however the fact that the divorce decree established that each party was liable for percent of the liabilities does indicate that petitioner had a reasonable belief that such liabilities would not be paid in full by mr griffin significant benefit the examiner determined that petitioner did not significantly benefit from the underpayments and thus found that this factor favored granting relief to petitioner however at trial respondent argued that petitioner’s obtaining an associate’s degree was a significant benefit during the period from to petitioner did obtain an associate’s degree respondent noted that since obtaining the degree petitioner has been gainfully_employed as a certified occupational respiratory therapist and that such degree has enhanced petitioner’s employment opportunities we find that in today’s society it is normal for one spouse to work while the other attends educational training ie college therefore we find that petitioner obtaining an associate’s degree was not beyond normal support and the examiner was correct in concluding that this factor favors granting relief to petitioner abuse petitioner stipulated that she was not abused by mr griffin or otherwise coerced into executing the and joint returns lack of spousal abuse is a factor listed in sec_4 b of revproc_2003_61 that will weigh in favor of equitable relief if found but will not weigh against equitable relief if not present in a case therefore this factor is neutral conclusion in the present case the factors that weigh against granting relief to petitioner outweigh those factors favoring relief therefore under these facts and circumstances we hold that respondent did not abuse his discretion in denying equitable relief to petitioner under sec_6015 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
